Title: To Alexander Hamilton from William S. Smith, 24 February 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Union Brigade Feby. 24th. 1800
          
          In consequence of the Letter of introduction which was presented (from you) by Lt. Cocks, to me, 12 months past, I appointed him Adjutant of the 12th. and finding when the officers assembled, that he had been comparatively underrated, I have nourished him, and kept up his spirits as an officer, which most assuredly, would have had otherways been depressed, by finding himself commanded by most of the Subaltern officers, absolutely inferior to him in education, manners, and professional knowledge
          When This Brigade was formed, I appointed him to the duty of its Major—he has been very assiduous and attentive, he was appointed to do the duty on the 17th. of october last, and Lt. Livingston of the 12th. to the duty of Adjutant pro tem—permit me to request a Certificate from you, addressed to the Pay Master General, that Lt. Cocks was appointed to Brigade duty on the 17th. of october and that he is entitled to the pay and emoluments attached to it, by Law and that Lt. R. Le Roy Livingston is entitled to the pay of Adjutant from the same period—I doubt not you will readily recollect that a major of Brigade is an officer attached to the Brigade and not ex officio personally to the officer Commanding it, I wish this military truth may be clearly stated in the Certificate that it may, as it ought to appear, that it is not an appointment made by and for myself—but only by me, for the Brigade, which is entitled to, and cannot dispense with the attentions due to it from this particular — properly styled, The Major of Brigade—I am much attached to this point, and wish it to be properly impressed, that the fact may clearly appear as in truth it really stands, that I have discharged the extra duties of my station even without, the common aids which ought invariably to be connected with it, and which, as they have never been offered I have never solicited, always flattering myself that I should be able to get through, to your satisfaction, not aspiring to applause, but solicitous to avoid censure
          I have the honor to be, with great respect—Sir, Your most obedt. Humble Servt.
          
            W. S. Smith
            Lt. Colo. of ye. 12th.
          
        